Citation Nr: 0108123	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  95-40 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for synovitis, 
traumatic arthritis, arthrotomy, left ankle currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from October 1975 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision by the Los 
Angeles, California regional office (RO) of the Department of 
Veterans' Affairs (VA) which confirmed and continued the 10 
percent rating which had been in effect for synovitis, 
traumatic arthritis, arthrotomy, left ankle.  The veteran 
currently resides within the jurisdiction of the St. 
Petersburg, Florida RO.

It appears that the veteran is claiming service connection 
for a spinal disability that includes arthritis, as related 
to the service connected synovitis, traumatic arthritis, 
arthrotomy, left ankle that is currently evaluated as 10 
percent disabling.  This issue is referred to the RO for any 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In particular, governing VA regulations, set forth at 
38 C.F.R. § 4.40 (2001) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Veterans Appeals (Court) has held that a higher rating can be 
based on greater limitation of motion due to pain on use.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  See 
38 C.F.R. § 4.40 (2001).

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, supra.  See also Schafrath, supra.  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995). 

The veteran was scheduled for a VA examination.  In February 
1999 the VA medical facility notified the RO that the 
notification letter was undeliverable and the telephone 
number was disconnected.  38 C.F.R. § 3.65 (2000) provides 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  

The veteran subsequently notified the RO of his new address.  
In order to ensure that he has every opportunity to establish 
his claim the Board is of the opinion that additional 
development is warranted. 

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
for his left ankle disability. 

2.  The RO should request the VA medical 
facility in Bay Pines, Florida to furnish 
any current treatment records.

3.  The RO should be inform the veteran 
of the consequences of failing to report 
for a scheduled VA examination without 
good cause and should be furnished 38 
C.F.R. § 3.365 as it relates to his claim 
for an increase in his compensation 
benefits.  

4.  The veteran should be scheduled for 
VA examination by an orthopedist to 
determine the severity of the service 
connected of left ankle disability.  The 
claims file must be made available. to 
the VA examiner for review. X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
It is requested that the examination 
include range of motion testing.  The 
examiner is requested to state the normal 
range of motion of left ankle.

Additionally, the orthopedist should be 
requested to determine whether the ankle 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
in evaluating the veteran's left ankle 
disability.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




